Name: Commission Regulation (EC) No 2122/96 of 5 November 1996 amending Regulation (EC) No 1292/95 amending Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  executive power and public service;  cooperation policy;  consumption
 Date Published: nan

 6 . 11 . 96 EN Official Journal of the European Communities No L 284/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2122/96 of 5 November 1996 amending Regulation (EC) No 1292/95 amending Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil be permitted until 31 October 1996; whereas that period appears too short for existing stocks of labels to be used up; whereas Regulation (EC) No 1292/95 should accor ­ dingly be amended to extend the transitional period by six months; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EC) No 1 58 1 /96 (2), and in parti ­ cular Article 1 1 (8 ) thereof, Whereas Article 4 ( 1 ) of Commission Regulation (EEC) No 2677/85 (3) of 24 September 1985, as last amended by Regulation (EC) No 887/96 (4), lists the letters which must precede the identification number to be marked on immediate packings of oil put up for market, as provided for in Article 2 (2) of Council Regulation (EEC) No 3089/78 0, as last amended by Regulation (EC) No 1582/96 (6); whereas the list of letters was adapted by Commission Regulation (EC) No 1292/95 of 7 June 1995 (^ amending Regulation (EEC) No 2677/85; whereas, in order to allow stocks of labels already printed to be used, Article 2 of Regulation (EC) No 1292/95 provides that the use of the letters referred to above is to HAS ADOPTED THIS REGULATION : Article 1 The date '31 October 1996' in the second paragraph of Article 2 of Regulation (EC) No 1292/95 is hereby replaced by '30 April 1997'. Article 2 This Regulation shall enter into force on 1 November 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 November 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 206, 16. 8 . 1996, p. 11 . (3 ) OJ No L 254, 25. 9 . 1985, p. 5 . (4 OJ No L 119, 16 . 5 . 1996, p. 16 . ( 5) OJ No L 369, 29 . 12 . 1978 , p . 12 . ( «) OJ No L 206, 16 . 8 . 1996, p . 13 . 0 OJ No L 125, 8 . 6 . 1995, p . 11 .